Atkinson, J.
G. G. Perrin entered into a written contract witli Louis L. Richardson, agreeing to lease him for a term of years lands described' as follows: “All that part of lands on the public road leading to Elberton from Carpenter’s Mill at a certain piece of woods just south of C. W. Morris.’ home, thence running a westerly direction to the pasture-fence on west side of pasture, and then following the line a southerly direction and back to the public road, and then down said road to the beginning point. All of the cultivable land1 within the above enclosure.” The contract also contained a stipulation which in effect granted to Richardson, an option to buy “200 acres on the upper end of the above lands.” Richardson elected to buy in terms of his option, and tendered the purchase-money, and demanded a deed, which being refused, he instituted suit for specific performance. The petition was dismissed on general demurrer. Held, that the writing was too indefinite, in matters of description relative to the land to be sold, to form the basis of a suit for specific performance; and there was no error in dismissing the petition. See, on the general subject, Harper v. Kellar, 110 Ga. 420 (35 S. E. 667) ; Crosby v. McGraw, ante, 560 (66 S. E. 897) ; Tippins v. Phillips, 123 Ga. 415 (51 S. E. 410) ; Douglass v. Bunn, 110 Ga. 159 (35 S. E. 339) ; Gatins v. Angier, 104 Ga. 386 (30 S. E. 876) ; Singleton v. Close, 130 Ga. 717 (61 S. E. 722).

Judgment affirmed.


All the Justices concur.